LOHIER, Circuit Judge,
concurring:
I concur in the judgment. I am finally persuaded that our precedent in United States v. Reed, 572 F.2d 412, 422-23 (2d Cir.1978), whether or not the case was correctly decided, compels the result the majority reaches. I write separately to emphasize that the conceded facts and issues in this case make it, in my view, quite unusual. For example, the Government concedes that no exigent circumstances arose at any time during the encounter between the police officers and Allen; that Allen was arrested specifically “in” his home rather than “on” the threshold or in a “public place,” see United States v. Santana, 427 U.S. 38, 42, 96 S.Ct. 2406, 49 L.Ed.2d 300 (1976); and that Allen never consented to entry into his home, see Johnson v. United States, 333 U.S. 10, 13, 68 S.Ct. 367, 92 L.Ed. 436 (1948). This is also not a case where the police officers advised Allen that he was not under arrest and that he was free to refuse to speak with them and close the door, or a case where they asked him to step outside his home to talk before arresting him. In the first case, in the absence of a valid warrant Allen could, in my view, legally refuse to speak to the police and even close the door without thereby creating a separate basis to arrest him. Wayne R. LaFave, 3 Search & Seizure § 6.1(e) (5th ed.2012) (explaining that in most cases such a response, standing alone, would not create an exigent circumstance, and “the police should be required to withdraw and return another time with a warrant”). In the second case, had Allen accepted the officers’ invitation to step across the threshold to speak with them, nothing in Reed would prevent the officers from arresting him then and there.
I have two final observations. First, I do not understand the majority’s holding to have rejected what the majority describes as the “legal fiction,” and what I regard as the legal reality, of coercive entry. Second, I recognize that the language and the rationale of Payton focuses on the Government’s entry into the home rather than the defendant’s arrest there. See Payton v. New York, 445 U.S. 573, 590, 100 S.Ct. 1371, 63 L.Ed.2d 639 (1980) (“Absent exigent circumstances, th[e] threshold may not reasonably be crossed without a warrant.”). But Reed, which the Supreme Court cited favorably in Payton, requires that we focus on the place of arrest in the absence of physical entry. It is for this reason that I concur.